           Case 2:17-cv-02197-JCM-DJA Document 179
                                               180 Filed 10/27/20
                                                         10/30/20 Page 1 of 3




 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER, Nevada Bar No. 7332
 2 Email: mfeder@dickinson-wright.com
   3883 Howard Hughes Parkway, Suite 800
 3 Las Vegas, Nevada 89169
   Tel: (702) 550-4400
 4 Fax: (844) 670-6009

 5 VENABLE LLP
   DANIEL S. SILVERMAN (Admitted Pro Hac Vice)
 6 Email: dssilverman@venable.com
   2049 Century Park East, Suite 2300
 7 Los Angeles, California 90067
   Tel: (310) 229-0373
 8 Fax: (310) 229-9901

 9 VENABLE LLP
   MEAGHAN H. KENT (Admitted Pro Hac Vice)
10 Email: mhkent@venable.com
   600 Massachusetts Ave., NW
11 Washington, DC 20001
   Tel: (202) 344-4000
12 Fax: (202) 344-8300
   Attorneys for Plaintiff/Counterclaim-Defendant
13 T.R.P. Company, Inc.

14                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
15
     T.R.P. Company, Inc.,                             CASE NO: 2:17-cv-02197-JCM-CWH
16

17                 Plaintiff/Counter-Defendant,

18   vs.                                               STIPULATION OF DISMISSAL WITH
                                                       PREJUDICE
19   Similasan AG and Similasan Corporation,
20
                   Defendants/Counter-Claimants.
21

22          IT IS HEREBY STIPULATED by and between Plaintiff T.R.P. Company, Inc. (“TRP”)

23 and Defendants Similasan Corporation and Similasan AG, through their respective counsel of

24 record, that this Court dismiss this Action, including TRP’s Complaint and Similasan

25 Corporation’s Counterclaim, with prejudice pursuant to Federal Rule of Civil Procedure

26 ///

27 ///

28 ///
                                                   1
          Case 2:17-cv-02197-JCM-DJA Document 179
                                              180 Filed 10/27/20
                                                        10/30/20 Page 2 of 3




 1 41(a)(1)(A) as the parties have reached a settlement in this Action. Each party shall bear its own

 2 attorneys’ fees and costs.

 3   DATED this 27th day of October, 2020.                DATED this 27th day of October, 2020.
 4   DICKINSON WRIGHT PLLC                                CROWELL & MORING LLP
 5     /s/: Michael N. Feder                                /s/: Valerie Goo
     MICHAEL N. FEDER (NV Bar No. 7332)                   VALERIE GOO (Pro Hac Vice)
 6   3883 Howard Hughes Pkwy., Suite 800                  RAIJA J. HORSTMAN (Pro Hac Vice)
     Las Vegas, NV 89169                                  515 S. Flower Street, 40th Floor
 7                                                        Los Angeles, CA 90071
 8   VENABLE LLP
     Daniel S. Silverman (Pro Hac Vice)                   BROWNSTEIN HYATT FARBER
 9   2049 Century Park East, Suite 2300                   SCHRECK, LLP
     Los Angeles, CA 90067
10                                                        Arthur Zorio (NV Bar No. 6547)
     VENABLE LLP                                          Michael D. Rounds (NV Bar No. 4734)
11   Meaghan H. Kent (Pro Hac Vice)                       5371 Kietzke Lane
     600 Massachusetts Avenue., NW                        Reno, NV 89511
12   Washington, D.C. 20001                               Email: azorio@bhfs.com
     Attorneys for Plaintiff T.R.P. Company, Inc.         Emily Ellis (NV Bar No. 11956)
13
                                                          100 North City Parkway
14                                                        Las Vegas, Nevada 89106-4614

15                                                        Counsel for Defendants SIMILASAN
                                                          CORPORATION and SIMILASAN AG
16

17
                                                    ***
18
                                                ORDER
19
                                                IT IS SO ORDERED.
20

21

22                                              UNITED STATES DISTRICT COURT JUDGE

23                                                           October 30, 2020
                                                DATED:
24

25

26

27

28
                                                     2
                               Case 2:17-cv-02197-JCM-DJA Document 179
                                                                   180 Filed 10/27/20
                                                                             10/30/20 Page 3 of 3

( O V D  3   $ PR U R V R




From:                                        Su, Thai X. <TXSu@Venable.com>
Sent:                                        Tuesday, October 27, 2020 9:52 AM
To:                                          Michael N. Feder
Cc:                                          Kent, Meaghan H.; Silverman, Daniel S.; Ross, Sarah H.; Elsa P. Amoroso
Subject:                                     RE: EXTERNAL: Stipulation of Dismissal for Filing Today / Tomorrow


Hi Michael: We have authority from Valerie Goo to e-sign on her behalf. Please file the stipulation today when you get
the chance.

Thanks for all your help!
Thai


Sent with BlackBerry Work
(www.blackberry.com)



From: Su, Thai X. <TXSu@Venable.com>
Date: Monday, Oct 26, 2020, 6:24 PM
To: Michael N. Feder <MFeder@dickinson-wright.com>
Cc: Kent, Meaghan H. <MHKent@Venable.com>, Silverman, Daniel S. <DSSilverman@Venable.com>, Ross, Sarah H.
<shross@venable.com>, Elsa P. Amoroso <EAmoroso@dickinson-wright.com>
Subject: RE: EXTERNAL: Stipulation of Dismissal for Filing Today / Tomorrow

Thanks Michael. I assume it’s Valerie Goo, but I asked her to confirm we have her authority to e-sign her name. Will get
back to you as soon as she responds.


Sent with BlackBerry Work
(www.blackberry.com)




                                                                       1
